        Case 4:18-cv-01885-HSG Document 1006 Filed 01/15/21 Page 1 of 5


 1   [All counsel listed on signature page]
 2

 3

 4

 5                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6

 7

 8
                                                            Case No. 4:18-cv-01885-HSG

 9
                                                            JOINT MOTION OF PHILIPS AND
                                                            ASUS FOR STAY PENDING
10
     In Re Koninklijke Philips Patent Litigation            COMPLETION OF SETTLEMENT
                                                            AGREEMENT; [PROPOSED]
11
                                                            ORDER

12
                                                            JURY TRIAL DEMANDED

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

          JOINT MOTION OF PHILIPS AND ASUS FOR STAY PENDING COMPLETION OF
                     SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                        CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1006 Filed 01/15/21 Page 2 of 5


 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Defendants ASUSTeK Computer Inc. and ASUS Computer International (collectively, “ASUS”)
 3   (together, the “Parties”) jointly submit this motion to stay pending completion of settlement
 4   agreement.
 5          Philips and ASUS have reached and are in the process of executing a final, binding
 6   settlement agreement regarding the parties’ claims in this action. However, as with prior settlement
 7   agreements in these consolidated actions, there are certain post-execution aspects of the Parties’
 8   binding settlement agreement that must be performed before this case can be formally dismissed. 1
 9          Therefore, in order to allow for completion of the settlement, the Parties hereby respectfully
10   and jointly move the Court to: (1) stay this action for a period up to and including April 20, 2021;
11   and (2) vacate existing calendar entries and deadlines, including the January 26, 2021 further Case
12   Management Conference, the February 23, 2021 Pretrial Conference, the April 19, 2021 trial date,
13   and related pretrial deadlines. 2 While the Parties expect the post-execution aspects of the agreement
14   to be completed by early February 2021, a stay until April 20, 2021 is requested to allow additional
15   time to address any issues that may arise and for the preparation and filing of dismissal papers with
16   the Court.
17          It is well-settled that a district court has discretionary power to stay proceedings in its own
18   court. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. North
19   American Co., 299 U.S. 248, 254 (1936)). In this instance, the Parties believe in good faith that a
20   stay of proceedings is appropriate and in the interests of justice, in order to avoid unnecessary further
21   litigation (including relating to the upcoming pretrial deadlines) and to conserve judicial resources
22   by permitting them to complete various terms required by the confidential settlement agreement
23   without further involvement of, or burden upon, the Court.
24          NOW, THEREFORE, Philips and ASUS hereby stipulate and respectfully request that the
25   Court: (1) stay this action for a period up to and including April 20, 2021; and (2) vacate existing
26

27   1
            ASUS is the only remaining Defendant in these consolidated actions, because Philips and the
     other Defendants have settled their claims.
28   2
            See D.I.’s 1000 and 1005.
          JOINT MOTION OF PHILIPS AND ASUS FOR STAY PENDING COMPLETION OF
                     SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                          CASE NO. 4:18-CV-01885-HSG

                                                         1
         Case 4:18-cv-01885-HSG Document 1006 Filed 01/15/21 Page 3 of 5


 1   calendar entries and deadlines, including the January 26, 2021 further Case Management
 2   Conference, the February 23, 2021 Pretrial Conference, the April 19, 2021 trial date. Should the
 3   Parties for any reason fail to submit a stipulated dismissal of the claims at issue prior to that time,
 4   counsel will meet and confer and approach the Court jointly for further guidance at that time, if
 5   needed.
 6
      Dated: January 15, 2021                                Respectfully submitted,
 7

 8    Chris Holland (SBN 164053)                                   /s/ Michael P. Sandonato
      Lori L. Holland (SBN 202309)                           Michael P. Sandonato (admitted pro hac vice)
 9    HOLLAND LAW LLP                                        John D. Carlin (admitted pro hac vice)
      220 Montgomery Street, Suite 800                       Christopher M. Gerson (admitted pro hac vice)
10    San Francisco, CA 94104                                Natalie D. Lieber (admitted pro hac vice)
      Telephone: (415) 200-4980                              Jason M. Dorsky (admitted pro hac vice)
11    Fax: (415) 200-4989                                    Stephen K. Yam (admitted pro hac vice)
      cholland@hollandlawllp.com                             Jonathan M. Sharret (admitted pro hac vice)
12    lholland@hollandlawllp.com                             Joshua D. Calabro admitted pro hac vice)
                                                             Daniel A. Apgar (admitted pro hac vice)
13                                                           Sean M. McCarthy (admitted pro hac vice)
                                                             Robert S. Pickens (admitted pro hac vice)
14                                                           Caitlyn N. Bingaman (admitted pro hac vice)
15                                                           VENABLE LLP
                                                             1290 Avenue of the Americas
16                                                           New York, New York, 10104
                                                             +1 (212) 218-2100
17                                                           +1 (212) 218-2200 facsimile
                                                             philipsprosecutionbar@venable.com
18
                                                             Attorneys for Plaintiffs Koninklijke Philips
19                                                           N.V. and U.S. Philips Corporation
20

21

22

23

24

25

26

27

28

          JOINT MOTION OF PHILIPS AND ASUS FOR STAY PENDING COMPLETION OF
                     SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                          CASE NO. 4:18-CV-01885-HSG

                                                         2
         Case 4:18-cv-01885-HSG Document 1006 Filed 01/15/21 Page 4 of 5


 1    Bruce Genderson (pro hac vice)                              /s/ Michael J. Newton
      Aaron Maurer (pro hac vice)                           Michael J. Newton (No. 156225)
 2    David Krinsky (pro hac vice)                          ALSTON & BIRD LLP
      Andrew Trask (pro hac vice)                           2200 Ross Avenue, Ste. 2300
 3    WILLIAMS & CONNOLLY LLP                               Dallas, Texas 75201
      725 Twelfth Street, N.W.                              +1 (214) 922-3400
 4    Washington, D.C. 20005                                +1 (214) 922-3899 facsimile
      +1 (202) 434-5000                                     asus-philips@alston.com
 5    +1 (202) 434-5029 facsimile
      viceroy@wc.com                                        Attorneys for Defendants ASUSTeK
 6
                                                            Computer Inc. and ASUS Computer
      Matthew S. Warren (No. 230565)                        International
 7    Erika H. Warren (No. 295570)
      WARREN LEX LLP
 8    2261 Market Street, No. 606
      San Francisco, California 94114
 9    +1 (415) 895-2940
      +1 (415) 895-2964 facsimile
10    18-1885@cases.warrenlex.com
11

12

13
                                    CIVIL L.R. 5-1(i) ATTESTATION

14          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed
15   above to execute and file this document on their behalf.
16
            Dated: January 15, 2021                            /s/ Chris Holland
17
                                                            Chris Holland
18

19

20

21

22

23

24

25

26

27

28

          JOINT MOTION OF PHILIPS AND ASUS FOR STAY PENDING COMPLETION OF
                     SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                         CASE NO. 4:18-CV-01885-HSG

                                                        3
        Case 4:18-cv-01885-HSG Document 1006 Filed 01/15/21 Page 5 of 5


 1                                [PROPOSED] ORDER
 2

 3   GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5   DATED: _________             ____________________________________
                                        Hon. Haywood S. Gilliam, Jr.
 6
                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        JOINT MOTION OF PHILIPS AND ASUS FOR STAY PENDING COMPLETION OF
                   SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                CASE NO. 4:18-CV-01885-HSG

                                             4
